DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is in response to the amendments filed on 12/17/2021.
Applicant’s amendments filed 12/17/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims1, 3, 11, 12, 17, and 20; cancelation of claim 10; and the addition of new claim 21.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021 was filed after the mailing date of the Non-Final Office action on 08/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0211885 to Choi in view of Yu et al. (US Patent No. 8,053,277, hereinafter Yu).
With respect to Claim 1, Choi discloses a package (stacked semiconductor package) (Choi, Figs. 56-57, ¶0039-¶0048, ¶0120-¶0123, ¶0189-¶0191) comprising:
       a first package component (e.g., 620) (Choi, Figs. 56-57, ¶0039-¶0048, ¶0190-¶0191, ¶0182);
        a second package component (e.g., a first semiconductor chip 630a) (Choi, Figs. 56-57, ¶0190, ¶0182) and a third package component (e.g., a second semiconductor chip 630a) bonded to a top surface of the first package component (e.g., 620);

        a second encapsulant (e.g., a molding member 652, as lateral side molding member 152a in Fig. 23) (Choi, Figs. 56-57, ¶0190, ¶0123) between the second package component (e.g., the first chip 630a) and the third package component (e.g., the second chip 630a), wherein the second encapsulant (e.g., 652) comprises:
a first straight sidewall and a second straight sidewall opposite to each other; and
a bottom surface connecting the first straight sidewall to the second straight sidewall, wherein the bottom surface is in contact with an additional top surface of the first encapsulant (e.g., a top surface of the first encapsulant 651 between the first chip 630a and the second chip 630a is interpreted as an additional top surface of the first encapsulant 651).
Further, Choi does not specifically disclose that a portion of the first encapsulant extends to a top surface level of the second package component. However, Yu teaches a package (e.g., integrated circuit including the dies stacked side-by-side on other dies) (Yu, Figs. 12, 15A, Col. 1, lines 10-13; lines 65-67; Col. 2, lines 1-47; Col. 3, lines 55-67; Cols. 4-6) comprising a second package component (e.g., 36) (Yu, Figs. 12, 15A, Col. 4, lines 55-67; Col. 5, lines 1-48) over a first package component (e.g., wafer 40) and a third package component (e.g., 38) over the first package component (e.g., wafer 40); and a first encapsulant (e.g., 52, a protection layer to seal the first and second dies 36 and 38) (Yu, Figs. 12, 15A, Col. 5, lines 8-48) between the second package component and the third package component, and extends to a top surface level of the second package component (36).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the package of Choi by forming package components including a protection layer in a 
Regarding Claim 2, Choi in view of Yu discloses the package of claim 1. Further, Choi discloses the package, wherein the first straight sidewall (Choi, Figs. 56-57, ¶0190, ¶0123) and the second straight sidewall are parallel to each other.
Regarding Claim 3, Choi in view of Yu discloses the package of claim 1. Further, Choi discloses the package, wherein both of the first straight sidewall and the second straight sidewall are in contact with sidewalls of the first encapsulant (e.g., sidewalls of the underfill 651 are aligned with sidewalls of the second encapsulant 652 so that sidewalls of the underfill 651 are in contact with sidewalls of the second encapsulant 652), but does not specifically disclose that both of the first straight sidewall and the second straight sidewall are to form vertical interfaces.
However, Yu teaches a package (e.g., integrated circuit including the dies stacked side-by-side on other dies) (Yu, Figs. 12, 15A, Col. 5, lines 8-48) comprising a second package component (e.g., 36) (Yu, Figs. 12, 15A, Col. 5, lines 28-48) over a first package component (e.g., wafer 40) and a third package component (e.g., 38) over the first package component (e.g., wafer 40); and a first encapsulant (e.g., 52, a protection layer to seal the first and second dies 36 and 38) (Yu, Figs. 12, 15A, Col. 5, lines 8-48) between the second package component and the third package component, and a second encapsulant (e.g., 56) between the second package component and the third package component, and the second encapsulant (e.g., 56) comprises a first straight sidewall and a second straight sidewall, wherein both of the first straight sidewall and the second straight sidewall of the second encapsulant (e.g., 56)  form vertical interfaces with sidewalls of the first encapsulant (52).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the package of Choi/Yu by forming a protection layer as a first encapsulant in a space between the second and third semiconductor chips and having vertical portions on sidewalls of the second and third semiconductor chips, and a second encapsulant between the second and third 
Regarding Claim 4, Choi in view of Yu discloses the package of claim 1. Further, Choi discloses the package, wherein the first encapsulant (e.g., encapsulant 651) (Choi, Figs. 56-57, ¶0190, ¶0121, ¶0123) continuously extends from a first region to a second region, wherein the first region is between the first package component (e.g., 620) and the second package component (e.g., the first chip 630a), and the second region is between the first package component (e.g., 620) and the third package component (e.g., the second chip 630a).  
Regarding Claim 5, Choi in view of Yu discloses the package of claim 1. Further, Choi discloses the package, wherein the bottom surface of the second encapsulant (e.g., 652) (Choi, Figs. 56-57, ¶0190, ¶0123) is planar.  
Regarding Claim 6, Choi in view of Yu discloses the package of claim 5. Further, Choi discloses the package, wherein the bottom surface of the second encapsulant (e.g., 652) (Choi, Figs. 56-57, ¶0190, ¶0123) is parallel to the top surface of the first package component (e.g., 620).  
Regarding Claim 7, Choi in view of Yu discloses the package of claim 1. Further, Choi discloses the package, wherein the first encapsulant (e.g., encapsulant 651) (Choi, Figs. 56-57, ¶0190, ¶0121, ¶0123) and the second encapsulant (e.g., 652) (Choi, Figs. 56-57, ¶0190, ¶0123) are formed of different materials.
Regarding Claim 8, Choi in view of Yu discloses the package of claim 7. Further, Choi discloses the package, wherein the first encapsulant (e.g., encapsulant 651) (Choi, Figs. 56-57, ¶0190, ¶0121, ¶0123) comprises an underfill, and the second encapsulant (e.g., 652) comprises a molding compound.
Regarding Claim 9, Choi in view of Yu discloses the package of claim 1. Further, Choi discloses the package, wherein the first package component (e.g., 620) (Choi, Figs. 56-57, ¶0039-¶0048, ¶0190-¶0191, ¶0182) comprises an interposer, and the second package component (e.g., the first chip 630a) and the third package component (e.g., the second chip 630a) comprise device dies.
Regarding Claim 21, Choi in view of Yu discloses the package of claim 3. Further, Choi does not specifically disclose that the vertical interfaces extend to the top surface level of the second package component.
However, Yu teaches that the second encapsulant (e.g., 56) (Yu, Figs. 12, 15A, Col. 5, lines 8-48) is formed between the second package component and the third package component, and the second encapsulant (e.g., 56) comprises a first straight sidewall and a second straight sidewall, wherein both of the first straight sidewall and the second straight sidewall of the second encapsulant (e.g., 56)  form vertical interfaces with sidewalls of the first encapsulant (52), and the vertical interfaces extend to the top surface level of the second package component.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the package of Choi/Yu by forming a protection layer as a first encapsulant in a space between the second and third semiconductor chips and having vertical portions on sidewalls of the second and third semiconductor chips, and a second encapsulant between the second and third semiconductor chips in contact with vertical portions of the protection layer  as taught by Yu to have the vertical interfaces extend to the top surface level of the second package component in order to fully seal the package from external environment, and thus improve the reliability of stacked package components (Yu, Col. 1, lines 10-13; lines 65-67; Col. 2, lines 1-47; Col. 5, lines 8-48).
Allowable Subject Matter
Claims 11 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The search of the prior art does not disclose or reasonably suggest forming a package comprising a molding compound in a gap between the first device die and the second device die bonded to a top surface of the interposer, wherein the molding compound comprises vertical edges and a bottom surface connecting to the vertical edges, and wherein the bottom surface is in physical contact with the underfill and a top surface of the first device die in combinations with other claim limitations as required by claim 11.
The search of the prior art does not disclose or reasonably suggest forming a package comprising a first device die comprising a first top surface and a second top surface lower than the first 
The dependent claims 12-16 and 18-20 are allowable by virtue of the dependence upon the claims 11 and 17.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891